
	
		II
		111th CONGRESS
		2d Session
		S. 3355
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2010
			Ms. Klobuchar (for
			 herself, Mr. Johanns, and
			 Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To provide for an Internet website for information on
		  benefits, resources, services, and opportunities for veterans and their
		  families and caregivers, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Veterans One Source Act of
			 2010.
		2.One-stop
			 Internet website for information on benefits, resources, services, and
			 opportunities for veterans and their families and caregivers
			(a)FindingsCongress
			 makes the following findings:
				(1)One of the most critical problems
			 identified by veterans and their families and caregivers is a lack of easily
			 accessible information and advice on benefits, resources, services, and
			 opportunities for members of the veteran community.
				(2)A guiding principle of the Department of
			 Veterans Affairs in bringing the Department into the 21st century is to ensure
			 coordination between the Department of Veterans Affairs and the Department of
			 Defense to provide a seamless transition from military life to civilian
			 life.
				(3)The Department of Veterans Affairs has also
			 emphasized its intent to modernize, streamline, and simplify the provision of
			 resources to the veteran community, including through the elimination of paper
			 waste.
				(4)The Internet increasingly serves as an
			 essential communication tool for all sectors of society and should be used
			 efficiently and effectively as a tool to provide interactive outreach to the
			 veteran community.
				(5)The Department of Veterans Affairs, the
			 Department of Labor, and other departments and agencies of the Federal
			 Government have taken strong steps to improve outreach to veterans, including
			 through the creation of Internet websites for specific veteran populations,
			 such as the National Resource Directory for wounded veterans.
				(6)However, the lack of a single,
			 all-inclusive, user-friendly Internet website with all relevant information on
			 benefits, resources, services, and opportunities for veterans and their
			 families and caregivers continues to impede the seamless transition of veterans
			 from military life to civilian life.
				(7)Moreover, veterans and their families and
			 caregivers continue to seek direct and personalized assistance from the
			 Department of Veterans Affairs that could be effectively and efficiently
			 supplemented by strong, interactive online services.
				(8)The Department of Defense has implemented
			 an effective and well-used program, Military One Source, that includes an
			 Internet website with consolidated information for members of the Armed Forces
			 on active duty.
				(9)The Department of Defense has also
			 successfully employed various interactive, virtual tools on its Internet
			 websites to provide a higher quality virtual Internet experience to members of
			 the Armed Forces.
				(10)The veterans community would be well-served
			 by the establishment of a single, consolidated, expanded, and interactive
			 Internet website to ensure streamlined and simplified access to all information
			 and advice on benefits, resources, services, and opportunities available to
			 veterans and their families and caregivers.
				(b)One-Stop
			 Internet website for information on benefits, resources, services, and
			 opportunities for veterans and their families and caregivers
				(1)In
			 generalThe Secretary of
			 Veterans Affairs shall establish and maintain an interactive Internet website
			 that provides information on the benefits, resources, services, and
			 opportunities described in subsection (d). The Secretary may enter into a
			 contract with an appropriate Federal or private sector entity for purposes of
			 establishing or maintaining the website.
				(2)Nature of
			 websiteThe website
			 shall—
					(A)serve to consolidate, expand on, and
			 improve information and links from other existing Internet websites relating to
			 the benefits, resources, services, and opportunities described in subsection
			 (d), and may include such other information and links on such benefits,
			 resources, services, and opportunities as the Secretary considers appropriate;
			 and
					(B)integrate dynamic
			 Internet features and virtual interface tools described in subsection (e) to
			 provide veterans a personalized, interactive, and user-centered Internet
			 experience and increase interoperability, facilitate collaborative information
			 sharing, and streamline provision of information and advice to veterans and
			 their families and caregivers.
					(3)Utilization of
			 existing website in establishmentIn establishing the website,
			 the Secretary may utilize an existing Internet website, such as the National
			 Resource Directory for wounded veterans, as the basis for the website, in order
			 to avoid unnecessary duplication of effort.
				(4)ConsultationThe
			 Secretary of Veterans Affairs carry out activities under this subsection in
			 consultation with the following:
					(A)The Secretary of
			 Defense, particularly with respect to the Military One Source program and other
			 interactive virtual tools employed by the Department of Defense.
					(B)The Secretary of
			 Labor.
					(C)The Secretary of
			 Education.
					(D)The Commissioner
			 of Internal Revenue.
					(E)The Commissioner
			 of Social Security.
					(F)The Administrator
			 of the Small Business Administration.
					(G)Any other Federal
			 officials that the Secretary of Veterans Affairs considers appropriate for
			 purposes of this section.
					(H)Appropriate advisory committees on veterans
			 matters.
					(I)Other representatives, individuals, and
			 organizations specified in section 6302(c) of title 38, United States
			 Code.
					(c)Domain and name
			 of website
				(1)DomainIn
			 establishing the Internet website under subsection (b) the Secretary shall
			 consider the advisability of registering the website in the .com
			 domain, rather than the .gov domain, and shall register the
			 website in the .com domain if the Secretary considers
			 registration of the website in that domain advisable.
				(2)NameThe
			 name selected for the website shall be a name intended to reveal the website as
			 a single, one-stop resource for veterans and their families and caregivers on
			 the benefits, resources, services, and opportunities described in subsection
			 (d).
				(d)Benefits,
			 resources, services, and opportunitiesThe benefits, resources,
			 services, and opportunities described in this subsection are benefits,
			 resources, services, and opportunities as follows:
				(1)Veterans benefits provided by or through
			 the Department of Veterans Affairs, including pension and compensation
			 benefits, health care benefits (including mental health care benefits),
			 education assistance and benefits, housing assistance and benefits, and other
			 assistance and benefits.
				(2)Veterans benefits provided by or through
			 the Department of Labor, including employment and reemployment benefits, and
			 other benefits provided by or through the Department of Labor.
				(3)Tax benefits.
				(4)Social security benefits.
				(5)Veterans benefits provided by or through
			 the Small Business Administration, including assistance related to small
			 business, and other benefits provided by or though the Small Business
			 Administration.
				(6)Resources, services, and opportunities such
			 as—
					(A)resources for families;
					(B)resources on child care;
					(C)resources on home care;
					(D)resources for caregivers;
					(E)resources for
			 education professionals, mental health professionals, and other professionals
			 that provide for veterans;
					(F)resources on stress management and mental
			 health care;
					(G)resources on veterans service organizations
			 (including website links to organization locators and claims
			 assistance);
					(H)information and
			 links on State and local resources;
					(I)information on discounts available to
			 veterans;
					(J)information and resources on volunteer
			 opportunities available to veterans, including opportunities at Department of
			 Veterans Affairs medical centers;
					(K)information and resources on community
			 events; and
					(L)such other information and resources as the
			 Secretary of Veterans Affairs considers appropriate for purposes of the website
			 required by this section.
					(7)Assistance in applying for and receiving
			 benefits and resources under paragraphs (1) through (6).
				(8)Such other benefits, resources, services,
			 opportunities, and assistance as the Secretary considers appropriate for
			 purposes of the website.
				(e)Interactive
			 featuresIn incorporating interactive features in the Internet
			 website required by this section pursuant to subsection (b)(2)(B), the
			 Secretary should incorporate the following:
				(1)Tools such as interactive, animated virtual
			 guides, to guide users through the website.
				(2)Resources on peer-to-peer discussions,
			 workshops, and other interactive services for veterans and their families and
			 caregivers.
				(3)Information on ride-sharing for
			 appointments.
				(4)Memorial notices.
				(5)Internet
			 applications.
				(6)Such other interactive features as the
			 Secretary considers appropriate.
				(f)Inclusion of
			 information on website in biennial reports relating to outreach
			 activities
				(1)Biennial
			 planThe Secretary of Veterans Affairs shall include in each
			 biennial plan on outreach activities of the Department of Veterans Affairs
			 under section 6302 of title 38, United States Code, the plans of the Department
			 for the period covered by such report for improving and enhancing the Internet
			 website required by this section to better provide information on the benefits,
			 resources, services, and opportunities described in subsection (d) and to
			 otherwise enhance the website as a source and point of contract for information
			 on such benefits, resources, services, and opportunities.
				(2)Biennial
			 reportThe Secretary shall include in each biennial report on
			 outreach activities of the Department under section 6308 of title 38, United
			 States Code, a description of the manner in which the Internet website required
			 by this section contributed to the outreach activities of the Secretary,
			 including outreach activities under chapter 63 of such title.
				
